WOODROUGH, Circuit Judge
(dissenting).
The “arrangement” required by the tariff is for the shipper to let the railroad know before shipment which one as between the two of them is to perform the service in question and for how long. Nothing else. These shippers unequivocally indicated their expectation that the railroad would perform the service and fixed the time “from and after June 1, 1935.” Their accompanying threat not to pay for the service was brutum fulmen — as though they-had said they would not pay the freight on the goods they shipped, or de-murrage. If the courts require them to pay, discrimination between those who have had the service and have paid for it and those who have had it without paying for it will be avoided. Discrimination is the evil and the courts should help, not hinder, doing away with it.